        Case 1:15-cv-00531-CRC Document 109-6 Filed 04/12/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 RYAN BAGWELL,

                       Plaintiff,                       Civil Action No. 15-0531 (CRC)

 v.

 U.S. DEPARTMENT OF JUSTICE,

                       Defendant.


                                    [PROPOSED] ORDER

        Upon consideration of Defendant’s Motion for Summary Judgment, Plaintiff’s

opposition, any cross-motions thereto, and the entire record herein, it is hereby ORDERED that

Defendant’s motion is GRANTED.

        It is further ORDERED that judgment is entered in favor of the Department of Justice in

this Freedom of Information Act litigation.

        SO ORDERED.



Dated                                               CHRISTOPHER R. COOPER
                                                    United States District Judge
